
	

113 HR 5736 IH: To provide for the conveyance of certain property to the Yukon Kuskokwim Health Corporation located in Bethel, Alaska.
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5736
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2014
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the conveyance of certain property to the Yukon Kuskokwim Health Corporation located
			 in Bethel, Alaska.
	
	
		1.Conveyance of property
			(a)In generalAs soon as practicable after the date of the enactment of this Act, but not later than 180 days
			 after such date, the Secretary of Health and Human Services (referred to
			 in this Act as the Secretary) shall convey to the Yukon Kuskokwim Health Corporation located in Bethel, Alaska, all the right,
			 title, and interest of the United States in and to the property described
			 in section 2 for use in connection with health and social services
			 programs.
			(b)ConditionsThe conveyance required by this section shall be made by warranty deed without consideration and
			 without imposing any obligation, term, or condition on the Yukon Kuskokwim
			 Health Corporation, or reversionary interest of the United States, other
			 than that required by this Act or section 512(c)(2)(B) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 458aaa–11(c)(2)(B)).
			2.Property describedThe property, including all land and appurtenances, described in this section is that property
			 included in U.S. Survey No. 4000, Lot 2, township 8N, Range 71W, Seward
			 Meridian, containing 22.98 acres.
		3.Environmental liability
			(a)In generalNotwithstanding any other provision of Federal law, the Yukon Kuskokwim Health Corporation shall
			 not be liable for any soil, surface water, groundwater, or other
			 contamination resulting from the disposal, release, or presence of any
			 environmental contamination, including any oil or petroleum products, or
			 any hazardous substances, hazardous materials, hazardous waste,
			 pollutants, toxic substances, solid waste, or any other environmental
			 contamination or hazard as defined in any Federal or State of Alaska law,
			 on any of the property described in section 2.
			(b)EasementThe Secretary shall be accorded any easement or access to the property conveyed under this Act as
			 may be reasonably necessary to satisfy any retained obligations and
			 liability of the Secretary.
			(c)Notice of hazardous substance activity and warrantyIn carrying out this Act, the Secretary shall comply with section 120(h)(3) (A) and (B) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9620(h)(3)(A)).
			
